Citation Nr: 1528291	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to VA benefits as the child of the Veteran.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to October 1946.  He died in October 1983.  The appellant claims that he is the son of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of a Department of Veterans Appeals (VA) Regional Office (RO).

In a July 2013 letter the appellant stated that he wanted to get a representative.  In a May 2014 letter the RO sent the appellant information as to how to obtain a representative and included a list of service organizations.  The appellant did not respond.  Accordingly, the appellant represents himself in this matter. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 
The appellant failed to appear for a scheduled Board hearing in June 2014.  As the record does not contain further explanation as to why the appellant failed to report or any additional requests for the hearing to be rescheduled, the Board deems the appellant's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.


FINDING OF FACT

The Veteran was not the father of the appellant.




CONCLUSION OF LAW

The criteria for designation as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2008, prior to the rating decision that denied the appellant's claim, the RO sent a letter to the appellant which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant submitted a letter indicating that he has been considered disabled by the Social Security Administration (SSA) since May 1983.  The RO requested the appellant's SSA  records, but in March 2013, SSA informed VA that the appellant's SSA records are unavailable.  In May 2013 the RO issued a statement of the case to the appellant informing him of the unavailability of his SSA records.  It is noted that the RO earlier informed the appellant in a September 2012 that SSA provided information that his records had been destroyed and he was asked to send the records or their location to VA within 10 days of the date of the letter.  To the extent that there was any error in providing notice of the unavailability of the records pursuant to 38 C.F.R. § 3.159(e), any such error is harmless as the claim is herein denied for reasons other than the appellant's disability status.  

In a March 2013 letter, the RO noted that the appellant had identified medical records from the Woodrow Wilson Rehabilitation Center and requested that the appellant return a completed VA Form 21-4142 Authorization and Consent to Release Information so the RO could request the records. There is no indication that an authorization form was provided to VA.

As to the duty to assist, VA has associated with the claims folder the appellant's birth certificate and private medical records.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal and has done so.  The appellant has not indicated that there are any additional obtainable records to support his claim.

The Board is satisfied that the originating agency properly processed the appellant's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 2008 the appellant submitted a claim for dependency and indemnity compensation (DIC) benefits based on his being the son of the Veteran and on his being a helpless child of the Veteran.  The appellant noted on his claim form that he was seriously disabled, that he was illegitimate, that he was a stepchild or adopted and that he had not been previously married.  

The appellant submitted a birth certificate showing that he was born in October 1968 to the Veteran's first wife.  The birth certificate does not indicate the name of the appellant's father.  

The Veteran's death certificate indicates that the Veteran died in October 1983 at the age of 56.  Cause of death was adult respiratory distress syndrome/sepsis leading to cardiac failure.  Other significant conditions contributing to death but not related to the terminal disease were noted to be chronic metabolic acidosis and history of intermittent atrial fibrillation.  

The record contains a September 2004 letter from the first wife.  She stated that she and the Veteran had had two children.  She listed the names and birthdates of the two children, including the appellant in this case.  

Although the Veteran was still married to his first wife, mother of the appellant, at the time of the appellant's birth, the Board finds that the Veteran was not his father.  The evidence against the appellant's claim includes a VA Form 21-526 filled out by the Veteran in June 1974.  The Veteran stated on this form that he had been separated from his wife for 19 years, that they did not live together, that they could not get along, that he did not contribute anything to his wife's support and that he did not know the present address of his wife.  He also indicated on this form that he did not have any children.

In September 1975, the Veteran submitted a Declaration of Marital Status form to VA.  On this form he indicated that he had divorced his first wife in August 1975 and that he had gotten married to a new spouse later that month.  On this form the Veteran specifically stated that he had no children.

The record contains private medical records concerning the appellant dated in March 2008.  These records indicate that the appellant told the physician that his father died at age 79 due to a cerebrovascular accident (CVA) and cancer.  

For VA purposes a "child" is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child, a stepchild who is a member of a Veteran's household or was a member at the time of the Veteran's death or was an illegitimate child acknowledged by the father. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1); 3.356.

The Board recognizes that the appellant's mother was still married to the Veteran in 1968 when he was born.  The Board has also considered the September 2004 statement of the appellant's mother that the Veteran was the appellant's father.  However the Board still finds that the preponderance of the evidence is against the appellant's claim that the Veteran was his father.  Not only did the contemporaneous records from the Veteran indicate that he had been separated from his wife for many years, but these records also indicate that the Veteran denied having any children.  Finally, the Board finds the appellant's medical records in which he reported his family history in pursuit of medical care to be more probative than his assertions to VA in his pursuit of VA benefits.  The appellant reported to his physician that his father died at age 79 due to CVA and cancer.  As noted above the Veteran died at age 56 and neither CVA or cancer were noted as causes of the Veteran's death.  Consequently the Veteran could not be the appellant's father and the appellant's statements to VA concerning his paternity are not credible as they conflict with other evidence.  In this case the most probative and credible evidence clearly indicates that the Veteran was not the appellant's father.  The evidence does not show that the appellant was legally adopted by the Veteran, that he was a stepchild who was a member of the Veteran's household or that he was a legitimate child of the Veteran.  Accordingly, the Board finds that the appellant is not the son of the Veteran and is thus not eligible for VA benefits based on the Veteran.  38 C.F.R. § 3.57.

Given that the appellant is not the son of the Veteran, the question as to whether the appellant was incapable of self-support before the age of 18 (helpless child) is moot and will not be discussed.  




ORDER

Entitlement to VA benefits as the child of the Veteran is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


